Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 1 of 17 PageID 498




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,

ex. rel. HILDA BULKU,

               Relator,
v.
                                                               Case No. 8:16-cv-1261-T-24 JSS
LINCARE HOLDINGS, INC.,

            Defendant.
______________________________/
                                              ORDER

       This cause comes before the Court on Defendant’s Motion to Dismiss. (Doc. No. 68).

Relator opposes the motion. (Doc. No. 71). The Court held a hearing on this motion on

November 16, 2020, and the parties submitted hearing briefs (Doc. No. 81, 82). As explained

below, the motion is granted. 1

I. Standard of Review

       In deciding a motion to dismiss, the district court is required to view the complaint in the

light most favorable to the plaintiff. See Murphy v. Federal Deposit Ins. Corp., 208 F.3d 959,

962 (11th Cir. 2000)(citing Kirby v. Siegelman, 195 F.3d 1285, 1289 (11th Cir. 1999)). The

Federal Rules of Civil Procedure do not require a claimant to set out in detail the facts upon

which she bases her claim. Instead, Rule 8(a)(2) requires a short and plain statement of the claim

showing that the pleader is entitled to relief in order to give the defendant fair notice of what the

claim is and the grounds upon which it rests. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544,



1
 Defendant also seeks leave to file a reply (Doc. No. 72), but the Court finds that a reply brief is
not necessary.
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 2 of 17 PageID 499




555 (2007)(citation omitted). As such, a plaintiff is required to allege Amore than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.@ Id.

(citation omitted). While the Court must assume that all of the allegations in the complaint are

true, dismissal is appropriate if the allegations do not Araise [the plaintiff=s] right to relief above

the speculative level.@ Id. (citation omitted). The standard on a 12(b)(6) motion is not whether

the plaintiff will ultimately prevail in his or her theories, but whether the allegations are

sufficient to allow the plaintiff to conduct discovery in an attempt to prove the allegations. See

Jackam v. Hospital Corp. of Am. Mideast, Ltd., 800 F.2d 1577, 1579 (11th Cir. 1986).

II. Background

        Plaintiff-Relator Hilda Bulku (“Relator”) alleges the following in her third amended

complaint (Doc. No. 67): Relator is a Certified Public Accountant who was employed by

Defendant Lincare Holdings, Inc. as a Senior Financial Analyst within its Corporate Accounting

Department from March 23, 2015 through May 27, 2016. Lincare is a national healthcare

corporation that provides oxygen, respiratory and home infusion products and services to

patients suffering from respiratory diseases. Relator contends that Lincare violated the False

Claims Act (“FCA”) by overbilling and then failing to repay millions of dollars in overpayments

from Medicare, Medicaid, and TRICARE. As set forth below, the Court summarizes Relator’s

allegations (viewed in the light most favorable to her) while also pointing out certain problems

with the sufficiency of her allegations. The Court notes that Relator’s allegations relating to her

FCA claims must be pled with particularity, as required by Federal Rule of Civil Procedure

9(b). 2 See U.S. ex rel. Mastej v. Health Management Associates, Inc., 591 Fed. Appx. 693, 703

(11th Cir. 2014).


2
 Relator agrees that both her reverse false claim and conspiracy claim, brought under the FCA,
are subject to Rule 9(b)’s stricter pleading standard.
                                                  2
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 3 of 17 PageID 500




       Relator contends that Lincare wrongfully retained millions of dollars in government

overpayments that mainly resulted from two types of overbilling. First, Lincare failed to update

its product price tables, which caused Lincare to repeatedly overcharge federal healthcare

programs. Second, Lincare billed Medicare monthly rental amounts for oxygen equipment

beyond the 36-month rental cap imposed by law.

       A. Price Tables

       Relator contends that when billing the government, Lincare’s billing system

automatically records the government payer’s allowable amount (based on the payer price table

in Lincare’s system) as revenue and accounts receivable. (Doc. No. 67-2). When the

government payers’ allowable amounts change, Lincare updates its price tables in two ways.

First, Lincare’s price tables are updated when a payer publishes their fee schedule and/or notifies

Lincare of price changes. (Doc. No. 67-2). Second, if a payer’s payment does not match the

amount billed, then the discrepancy is researched and the payer’s price table in Lincare’s system

is updated if the discrepancy resulted from incorrect pricing by Lincare. (Doc. No. 67-2).

Relator contends that government overpayments resulted from Lincare’s failure to update its

product price tables, which caused Lincare to repeatedly overcharge federal healthcare programs.

       B. 36-Month Rental Cap

       Relator contends that overpayments also resulted from Lincare billing Medicare monthly

rental amounts for oxygen equipment beyond the 36-month rental cap, which was imposed by

law in 2006. Relator contends that in an audit report for the 2015 fiscal year, KPMG raised the

issue of the 36-month rental cap. Relator contends that Lincare had for years continued to bill

Medicare beyond the 36-month cap after the 2006 change in the law and that many of these

claims were not rejected by Medicare and were paid. (Doc. No. 67, ¶ 34). Relator contends that



                                                 3
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 4 of 17 PageID 501




even after KPMG identified the billing error and Lincare reversed the billed amounts in its

financial records, the overpayments associated with these billing errors were never repaid.

       Relator contends that after the KPMG audit report was issued, she approached Lincare

Controller John Gonska (under whose direction she worked) and asked whether Lincare should

make more of an effort to track payments, write-offs and refunds related to the oxygen rental cap

so that Lincare would have a more accurate financial record. (Doc. No. 67, ¶ 35). In response,

Gonska stated: “‘Then you run into billing issues and we don’t want that,’ signifying to Relator

that Gonska was fully aware of Lincare’s intentional practice of billing Medicare beyond the 36

month cap, but did not want to change the current practice or reveal what Lincare was doing to

KPMG.” (Doc. No. 67, ¶ 35).

       C. Recognizing Overpayments as Revenue

       Relator contends that at some point after Lincare received overpayments, Lincare

recorded 2/3 of each overpayment as revenue. This was done by increasing revenue through a

credit write-on adjusting transaction, using code 220-84. Transaction Code 220 signifies a sales

adjustment, and Reason Code 84 signifies a credit write-on. (Doc. No. 67, ¶ 38). Relator points

to Exhibits E and J (attached to the third amended complaint) to corroborate her contention that

large credit write-on adjusting transactions were made. 3

       Relator contends that Lincare recorded the other 1/3 of each overpayment in a bad debt

reserves account. This was done through an adjusting transaction that increased bad debt

reserves, using code 242-69, in case the government inquired about its overpayment.


3
  Exhibit E shows adjustments made to sales (revenue) based on Reason Codes for each month in
2015. (Doc. No. 67-5). Reason Code 84 for Credit Write-ons, as explained above, reflects an
increase to sales (revenue), and amounts for Credit Write-ons are shown as positive numbers on
Exhibit E. Relator explains that Reason Code 83 for Medicaid Overpayments reflects
overpayments that Medicaid flagged, and thus, those amounts are shown as negative numbers on
Exhibit E, as those amounts reduce sales (revenue).
                                                4
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 5 of 17 PageID 502




Transaction Code 242 signifies a sales adjustment posted to the bad debt reserve account, and

Reason Code 69 signifies a credit adjustment to bad debts. (Doc. No. 67, ¶ 40). Relator points

to Exhibit J to corroborate her contention regarding this adjusting transaction used to record the

2/3 revenue 1/3 bad debt reserves split. 4

       D. Exhibits C, H, and I

       In order to corroborate her allegations that Lincare wrongfully retained government

overpayments, Relator points to certain financial records attached to her third amended

complaint. Exhibit C is a Lincare financial document containing a summary of credits for

different payers, grouped by region. (Doc. No. 67-3). It is titled, “Summary of Credits in AS400

AR.” (Doc. No. 67-3).

       Relator explains that overpayments show up as credits in Lincare’s financial records.

When a payer’s payment exceeds the amount due in accounts receivable, the accounts receivable

account will have a credit balance after the application of the payment. Relator then alleges the

following:

               Consistent with this practice [of overpayments showing up as credits
               in Lincare’s financial records], the “Summary of Credits”
               spreadsheet represented in Exhibit C was created by the Lincare
               Accounting Department for the sole purpose of summarizing
               overpayments received by Lincare from all payers. Payer
               overpayments thus are the only “Credits” that are referenced in this
               document. Relator has personal knowledge of this fact based on her
               prior position in Lincare’s Accounting Department charging her
               with ensuring the accuracy and regular maintenance of all Lincare
               accounts . . . and also from conversations with Lincare personnel,
               including Controller John Gonska, who personally confirmed that
               overpayments from payers were accounted for in this manner.

4
  Relator fails to specify when these adjusting transactions were made (i.e., how long after
receipt of the overpayment did Lincare hold the overpayment in its accounts receivables before
doing the 2/3 sales 1/3 bad debt reserves adjusting transaction). The adjusting transaction would
consist of removing the overpayment from accounts receivable by debiting the accounts
receivable account and crediting the revenue account by 2/3 of the overpayment and the bad debt
reserves account by 1/3 of the overpayment.
                                                  5
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 6 of 17 PageID 503




(Doc. No. 67, ¶ 37). Thus, Exhibit C is a spreadsheet reflecting all payers that had a credit

balance in their accounts receivable accounts, and according to Relator, the credit balances arose

solely from payer overpayments. 5

       Relator points out that Exhibit C’s spreadsheet reflects large overpayment balances

existing every quarter from both government 6 and non-government payers. 7 Relator also

attaches Exhibit H, titled “13 Month Credit Aging,” to her third amended complaint. (Doc. No.

67-8). The total amount of credit balances in accounts receivables set forth in Exhibit H matches

the total amount of credit balances in accounts receivables reflected in Exhibit C for each

quarter. Thus, read together, along with Relator’s allegation that all credit balances in accounts


5
  In its hearing brief and at the hearing, Lincare agreed that Exhibit C is a spreadsheet reflecting
accounts receivables with credit balances. The parties disagree as to the cause of the credit
balances. Relator contends that all of the credit balances arise solely from overpayments made to
Lincare. Lincare contends that credit balances can result in a number of ways, in addition to
overpayments, including: (1) a payer denied owing the money, Lincare disputed the denial but
wrote the invoice off in accounts receivable, and the payer later paid the invoice (due to a change
in position or due to Lincare winning an appeal of the denial); (2) Lincare underbilling payers
due to incorrect price tables, and the payers paying the correct, larger amounts; and (3) clerical
errors by Lincare when applying payments to accounts receivables. Lincare further explains that
while all overpayments are credits to accounts receivables, not all credits in accounts receivable
result from overpayments of money not owed to Lincare. Instead, a credit balance in accounts
receivables reflects that Lincare received payments of amounts totaling more than the total
amount that Lincare had recorded in its accounts receivables. However, as this is a motion to
dismiss, the Court must accept Relator’s allegation that all of the credits on Exhibit C resulted
solely from overpayments, even if that allegation is highly unlikely.
6
  Exhibit C lists four types of payers: (1) Medicare, (2) Medicaid/Other (which Relator contends
includes TRICARE), (3) Private Insurers (which Relator contends includes Medicare Advantage,
because Medicare Advantage plans are managed by private insurance companies), and (4)
Customers. Thus, Relator contends that government overpayments are the only overpayments
reflected in the Medicare and Medicaid/Other columns and that government overpayments are
included within the private insurance columns.
7
  Not all of the overpayment balances listed on Exhibit C differentiate between government and
non-government payers. (Doc. No. 67-3). The top 80% of the page differentiates the payers, but
the bottom 20% of the page sets forth overpayments from “Offline Billing Systems” and does
not differentiate between government and non-government payers. It is the total of both portions
(the overpayments set forth in the top 80% of the page and the overpayments from “Offline
Billing Systems”) that ties into the overpayment amounts set forth in Exhibit H’s aging credits
report (Doc. No. 67-8).
                                                   6
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 7 of 17 PageID 504




receivable resulted from overpayments, Exhibits C and H appear to corroborate Relator’s

contention that Lincare received overpayments from government payers.

       Exhibit H is an “aged credits” report, which shows credit balances in accounts receivable

accounts on a monthly basis, from March 2015 through March 2016. Within each month, the

total balance for all payers’ accounts receivable accounts for that month is broken into time

periods—current month, 30 days, 60 days, 90 days, 120 days, 150 days, 180 days, 360 days, and

720 days. Relator contends that the aged credits report shows how long all payer overpayments

(both government and non-government payers, combined) have been retained by Lincare in its

accounts receivable accounts. (Doc. No. 67, ¶ 43). This allegation, however, conflicts with the

contents of the exhibit itself, and when an allegation and an exhibit conflict, the exhibit controls.

See Hoefling v. City of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016).

       The conflict between Exhibit H and Relator’s allegation—that the aged credit report

shows how long overpayments had been held by Lincare in its accounts receivable accounts—

can be seen in the following example. Based on Exhibit H, in August 2015, there was

$2,607,500 in the “150 days” column. According to Relator, the exhibit shows that by August

2015, Lincare had held $2,607,500 of overpayments for at least 150 days—meaning that Lincare

had held the $2,607,500 since March of 2015. If that is what the exhibit shows, then in July of

2015, the exhibit would show at least 8 $2,607,500 in the 120 day column. 9 Stated differently, if

Lincare had held $2,607,500 in overpayments for 150 days by August 2015, then 30 days


8
  It would be possible for Exhibit H to reflect more than $2,607,500 in 120 day column for July
of 2015, because the credit balances can decrease over time due to refunds or the adjusting
transaction to remove the credit balance from accounts receivable and record the amount into
revenue and bad debt reserves,
9
  Furthermore, Exhibit H would also show at least $2,607,500 in the following columns: (1) the
90 day column for June of 2015; (2) the 60 day column for May of 2015; (3) the 30 day column
for April of 2015; and (4) the current month column for March of 2015. None of these columns
show at least $2,607,500.
                                                 7
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 8 of 17 PageID 505




earlier—July 2015—Lincare would have held the $2,607,500 for 120 days. However, in July

2015, Lincare only had $941,300 in its 120 day column. 10

       Lincare presented that example at the hearing, and the Court asked Relator to explain

how Lincare could have held $2,607,500 for 150 days by August 2015, but it did not hold at least

that amount 30 days earlier according to the 120 day column of Exhibit H for July 2015. Relator

tried to explain by stating that the amounts in Exhibit H change based on when Lincare did the

adjusting transaction to record 2/3 of the overpayment as revenue and to record 1/3 of the

overpayment in the bad debt reserves account. However, the effect of the adjusting transaction is

to reduce the credit balance in accounts receivable; the adjusting transaction cannot be the cause

of the increasing credit balance in accounts receivable. 11

       Thus, Exhibit H flatly contradicts Relator’s contention that the aged credits report shows

how long Lincare retained payer overpayments. Additionally, there is no dispute that the aged

credits report does not distinguish between government and non-government payers, and as such,

Exhibit H does not help Relator allege, with the required particularity, that Lincare retained

government overpayments for any particular period of time.

       Relator also relies on Exhibit I, which is a portion of a Trial Balance for the period

ending December 31, 2015. (Doc. No. 67-9). Based on Exhibit I, Relator makes the following

allegation:

               [Exhibit I] reflects that as of November 30, 2015, Lincare showed a
               balance of only about $3.8 million in refunds to all payers, far less

10
   This is only one of many examples of how the amounts in the period/column of Exhibit H’s
aged credits report often greatly increase over time.
11
   Lincare contends that the reason that the credit balances in Exhibit H increase over time is
because the aged credits report shows how long ago the invoices corresponding to the
overpayments creating the credit balances were issued. The Court does not rely on Lincare’s
explanation as a basis for rejecting Relator’s allegation that the aged credits report reflects how
long Lincare held overpayments. Exhibit H, itself, conflicts with Relator’s allegation, and this is
the sole basis for the Court’s rejection of Relator’s allegation on this issue.
                                                   8
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 9 of 17 PageID 506




               than the more than . . . $9 million in overpayments existing as of
               September 2015 (reflected in Exhibit C) . . . or the more than $16
               million in aged overpayments existing as of March 2016 (reflected
               in Exhibit H).

(Doc. No. 67, ¶ 44). The flaws with this allegation are numerous.

       First, the $9 million in overpayments reflected in Exhibit C for September of 2015

consist of both government and non-government overpayments. The only columns on Exhibit C

that appear to include only government payers are the “Medicare” and “Medicaid/Other”

columns. The total of those two columns in Exhibit C in September of 2015 is approximately

$2.6 million (which is less than the $3.8 million balance for refunds reflected in Exhibit I as of

November 30, 2015). 12

       Second, the more than $16 million in total credits reflected on Exhibit H for March of

2016 is the amount for both government and non-government payers combined. Instead, one

would look to Exhibit C to find a breakdown of credit balances for government and non-

government payers. The amount of government credit balances reflected in the “Medicare” and

“Medicaid/Other” columns of Exhibit C in March of 2016 is approximately $3 million. It is

unclear why Relator would compare the refund balances in November 2015 to the credit

balances in accounts receivable accounts in March of 2016.

       Third, Exhibit I merely shows the amount of refunds that Lincare recognized that it owed

on two specific dates—on the unspecified beginning date (which Relator contends is November

30, 2015) and on December 31, 2015. Exhibit I does not purport to show the amount of refunds

that Lincare actually made during that time. Stated differently, during that purported one month

period, Lincare could have recognized that it owed an additional amount (for example, $10


12
  The Court assumes that Relator is comparing the credits in September of 2015 to the refund
balance in November of 2015, because Relator contends that overpayments received in
September would need to be refunded by November.
                                              9
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 10 of 17 PageID 507




 million) and also refunded a total of $10 million, and the net effect of the recognition and

 refunding would be zero and would not be reflected in the two refund accounts (manual and

 automated) in the Trial Balance excerpt.

        Fourth, even if the Court accepts Relator’s contention that the Trial Balance excerpt

 shows the amount of refunds that Lincare recognized that it owed at the end of November 2015,

 the Trial Balance excerpt does not show how long Lincare retained government overpayments.

 Furthermore, the Trial Balance excerpt does not even distinguish between government and non-

 government refunds.

        E. Bases for Relator’s Contentions

        Relator acknowledges that she did not process individual claims and did not have access

 to claim level details. Instead, she contends that based on her position at Lincare, she has

 personal knowledge of the accounting practices and entries proving Lincare’s fraudulent

 retention of overpayments. Additionally, she contends that two former Lincare employees

 independently confirmed to Relator that Lincare received and wrongfully retained government

 overpayments.

        First, Relator contends that on August 25, 2015, she had a phone conversation with Kay

 Skelton, a recently retired Lincare Financial Reporting Manager that Relator had been hired to

 replace. Relator discussed the 2/3 revenue 1/3 bad debt reserves adjustment for overpayments

 and asked Skelton why there were so many credit write-ons and whether it was just a reporting

 error. According to Relator, “Skelton confirmed to Relator that the ‘write-ons’ were

 overpayments from payers, even claiming that Lincare had tried to return the government

 overpayments without success.” (Doc. No. 67, ¶ 47).

        Second, Relator contends that on October 5, 2016, she spoke to Linda Ryan, a longtime

 Lincare employee that worked at Lincare in its billing and compliance departments for over 20
                                                 10
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 11 of 17 PageID 508




 years before leaving in June of 2016. Relator contends that Ryan confirmed that Lincare

 received and wrongfully retained government overpayments and that employees raising the issue

 had either been reprimanded or dismissed.

           F. Relator’s Termination

           Relator repeatedly objected to Lincare’s senior leadership concerning the allegedly

 fraudulent retention of overpayments. Specifically, she spoke with Jochen Straub (Head of

 Accounting and Controlling), Joseph Hamilton (Internal Control Manager), John Gonska

 (Lincare’s Controller), and Crispin Teufel (Lincare’s CFO). In November of 2015, Relator

 escalated her complaints to Lincare’s Human Resources Department and spoke with Paula

 Adams, Lincare’s Employee Relations Director.

           Lincare took no action to investigate her complaints, and Lincare became hostile towards

 Relator. By May of 2016, Lincare terminated Relator’s employment. The termination letter

 stated that her termination was due to her work performance, but Relator believes that she was

 terminated in retaliation for her continued objections to Lincare’s allegedly fraudulent retention

 of overpayments.

           G. Relator’s Claims

           As a result of the above, Relator filed this lawsuit on behalf of the Government and

 herself and now asserts four claims. 13 In Counts I-III, she asserts that Lincare violated the FCA.

 Specifically, in Count I, she asserts that Lincare violated 31 U.S.C. § 3729(a)(1)(G), thus

 asserting a reverse false claim. In Count II, she asserts that Lincare engaged in a conspiracy in

 violation of 31 U.S.C. §3729(a)(1)(C). In Count III, she asserts that Lincare retaliated against




 13
      The Government has decided not to intervene in this case. (Doc. No. 18).
                                                 11
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 12 of 17 PageID 509




 her in violation of 31 U.S.C. §3730(h). In Count IV, she asserts a claim under Florida’s

 Whistleblower Act. In response, Lincare moves to dismiss Counts I, II, and IV. 14

 III. Motion to Dismiss

        In the instant motion, Lincare moves for dismissal, arguing that Counts I, II, and IV are

 not sufficiently pled. In moving for dismissal, Lincare points out that the FCA claims asserted in

 Counts I and II must be pled with particularity, because Federal Rule of Civil Procedure 9(b)

 applies to FCA fraud claims. See Mastej, 591 Fed. Appx. at 703. This heightened pleading

 standard in the context of FCA claims requires the following:

                An FCA complaint must therefore “state with particularity the
                circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).
                “The particularity rule serves an important purpose in fraud actions
                by alerting defendants to the precise misconduct with which they are
                charged and protecting defendants against spurious charges of
                immoral and fraudulent behavior.” An FCA complaint “satisfies
                Rule 9(b) if it sets forth facts as to time, place, and substance of the
                defendant's alleged fraud, specifically the details of the defendants'
                allegedly fraudulent acts, when they occurred, and who engaged in
                them.” . . . [Courts] evaluate[] “whether the allegations of a
                complaint contain sufficient indicia of reliability to satisfy Rule 9(b)
                on a case-by-case basis.”

 Id. at 703-04 (internal citations omitted). “Rule 9(b) ensures that the relator’s strong financial

 incentive to bring an FCA claim—the possibility of recovering between fifteen and thirty percent

 of a treble damages award—does not precipitate the filing of frivolous suits.” See U.S. ex rel.

 Atkins v. McInteer, 470 F.3d 1350, 1360 (11th Cir. 2006). Accordingly, the Court will analyze

 the sufficiency of the allegations for each of the challenged counts.




 14
  The Court has previously found that Relator has sufficiently stated her retaliation claim. (Doc.
 No. 66).
                                              12
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 13 of 17 PageID 510




         A. Count I – Reverse False Claim

         In Count I, Relator contends that Lincare violated 31 U.S.C. § 3729(a)(1)(G), which

 makes it unlawful to knowingly conceal or knowingly and improperly avoid or decrease an

 obligation to pay or transmit money or property to the government. This is known as a reverse

 false claim. The statute specifies that its prohibition includes knowingly and improperly

 retaining an overpayment. 31 U.S.C. § 3729(b)(3) (stating that the term, obligation, includes

 “the retention of any overpayment”).

         The Affordable Care Act of 2010 “provides that any person who has received an

 overpayment from Medicare or Medicaid and knowingly fails to report and return it within sixty

 days after the date on which it was identified has violated the FCA.” Kane ex rel. U.S. v.

 Healthfirst, Inc., 120 F. Supp.3d 370, 381 (S.D.N.Y. 2015)(citing 42 U.S.C. § 1320a-7k(d)). An

 overpayment is defined as funds that a person receives to which the person is not entitled. 42

 U.S.C. § 1320a-7k(d)(4)(B). Relator contends that Lincare violated the reverse false claim

 provision of the FCA by retaining government overpayments for more than 60 days after their

 identification.

         Lincare moves to dismiss this claim, arguing that Relator has not sufficiently alleged that

 overpayments were made by the government, nor has she sufficiently alleged that Lincare

 knowingly and improperly retained any government overpayment for more than 60 days after its

 identification. As explained below, the Court agrees with Lincare that Relator’s reverse false

 claim count fails.

         Construing the complaint in the light most favorable to Relator, the Court finds that she

 has alleged, consistent with Rule 8(a), that overpayments were made by the government. Relator

 has alleged that all credit balances in accounts receivable resulted from overpayments, and

 Exhibit C shows credit balances in accounts receivable for government payers. However, she
                                                 13
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 14 of 17 PageID 511




 has not alleged with sufficient particularity, consistent with Rule 9(b), the factual basis for her

 assertion that all credit balances in accounts receivable resulted solely from overpayments. See,

 e.g., U.S. ex rel. Yannacopoulos v. General Dynamics, 636 F.Supp.2d 739, 753 (N.D. Ill.

 2009)(rejecting the argument that “the maintenance of a general ledger account is an

 acknowledgment of a debt sufficient to form an obligation under the FCA”). Relator does not

 identify even one specific overpayment made by the government, nor has she alleged specific

 facts for any overpayment to show that the payment consisted of funds to which Lincare was not

 entitled.

         Furthermore, Relator has not alleged, with sufficient particularity, that Lincare knowingly

 and improperly retained government overpayments for more than 60 days. In support of her

 contention that Lincare retained government overpayments for more than 60 days, Relator relies

 on Exhibit H’s aged credits report and contends that it shows that Lincare retained government

 overpayments for up to 720 days. The Court has previously pointed out the two flaws in this

 argument. First, the aged credits report combines both government and non-government payers’

 credit balances, and as such, does not address the retention of government overpayments with

 particularity. Second, the aged credits report does not show how long Lincare retained

 overpayments. Accordingly, there are not sufficient allegations before the Court, stated with

 particularity, that Lincare retained government overpayments for any particular period of time.

         To be clear, Relator has not provided specific factual allegations for even one specific

 payment by the government (or that such payment was for more than the amount for which

 Lincare was entitled), much less has she provided specific factual allegations showing that

 Lincare retained the specific overpayment for more than 60 days. Thus, Relator has not stated a

 reverse false claim with sufficient particularity.



                                                      14
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 15 of 17 PageID 512




        The Court notes Relator’s attempt to bolster her allegations and create an additional

 “indicia of reliability” by asserting in the complaint that two former Lincare employees

 confirmed that Lincare received and wrongfully retained government overpayments and that

 employees raising the issue had either been reprimanded or dismissed. These allegations from

 other employees do not add sufficient detail regarding Lincare’s alleged retention of government

 overpayments to create an “indicia of reliability” to support her claim.

        Based on the above, the Court finds Relator’s allegations regarding Lincare’s retention of

 government overpayments to be general and conclusory at best. Relator does not provide the

 level of detail required by the Eleventh Circuit to sufficiently allege an FCA violation with

 particularity. Accordingly, the Court grants Lincare’s motion to dismiss the Reverse False Claim

 in Count I.

        B. § 3729(a)(1)(C)—the Conspiracy Claim

        In Count II, Relator contends that Lincare violated 31 U.S.C. §3729(a)(1)(C), which

 makes it unlawful to conspire to commit a violation of 31 U.S.C. §3729(a)(1). In order “[t]o

 state a claim of conspiracy to violate the False Claims Act, the plaintiff must allege (1) an

 unlawful agreement between defendants to commit a violation of § 3729(a)(1); [and] (2) an act

 performed in furtherance of the conspiracy.” United States v. HPC Healthcare, Inc., 723 Fed.

 Appx. 783, 791 (11th Cir. 2018). 15 “Rule 9(b)’s heightened pleading standard applies to claims

 brought under the conspiracy provision.” Id.




 15
   The court in HPC Healthcare, Inc. stated that it is not clear whether damages to the
 government remain an element of a conspiracy claim following FERA’s amendments to §
 3729(a)(1). See HPC Healthcare, Inc., 723 Fed. Appx. at 791 n.4.

                                                  15
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 16 of 17 PageID 513




        Lincare moves to dismiss this claim, arguing that Relator has not sufficiently pled it.

 Lincare argues that Relator fails to allege the specific facts necessary to show that an agreement

 to violate the FCA was made, and she fails to allege an overt act in furtherance of the conspiracy.

        Relator responds that Lincare’s Controller and CFO were involved in the conspiracy.

 Relator’s allegations regarding Lincare’s Controller, John Gonska, are scant and fail to show that

 he was involved in a conspiracy to violate the FCA. Likewise, Relator’s allegations regarding

 Lincare’s CFO, Crispin Teufel, consist of three sentences, in which Relator alleges that she had

 raised her concerns regarding the retention of overpayments to Teufel and that he denied that

 Lincare was keeping overpayments. (Doc. No. 67, ¶ 48-49, 53).

        Relator also contends that former employee Linda Ryan’s statement that employees were

 disciplined for raising concerns about the retention of overpayments supports Relator’s claim

 that there was a conspiracy to violate the FCA. Ryan does not identify who allegedly took the

 disciplinary actions against the employees, nor does her statement show that an agreement to

 violate the FCA existed.

        Based on the above, the Court agrees with Lincare that Relator has failed to sufficiently

 allege an unlawful agreement or an overt act even under the more liberal pleading standard of

 Rule 8(a). Accordingly, the Court grants Lincare’s motion to dismiss the conspiracy claim in

 Count II.

        C. Florida Statute § 448.102—the Florida Whistleblower Claim

        In Count IV, Relator contends that Lincare violated Florida Statute § 448.102(3). That

 section of the Florida Whistleblower Act (“FWA”) prohibits an employer from taking a

 retaliatory personnel action against an employee that has “[o]bjected to, or refused to participate

 in, any activity, policy, or practice of the employer which is in violation of a law, rule, or

 regulation.” Fla. Stat. § 448.102(3). Lincare argues that this claim must be dismissed, because
                                                   16
Case 8:16-cv-01261-SCB-JSS Document 85 Filed 11/19/20 Page 17 of 17 PageID 514




 Relator has not shown that she reported an actual (as opposed to suspected) FCA violation. See

 White v. Purdue Pharma, Inc., 369 F. Supp.2d 1335, 1337, 1338 (M.D. Fla. 2005). In support of

 this contention, Lincare argues that Relator’s FCA claim in Counts I fails, and therefore, there is

 no basis for the conclusion that Relator reported an actual FCA violation to Lincare.

           Relator responds that she has sufficiently stated a claim for an actual FCA violation,

 which forms the basis of her FWA claim. However, as the Court has found that Relator has not

 sufficiently alleged a reverse false claim under the FCA, her reports of a suspected FCA

 violation cannot support her FWA claim. Accordingly, the Court grants Lincare’s motion to

 dismiss the FWA claim in Count IV.

 IV. Conclusion

           Accordingly, it is ORDERED AND ADJUDGED that:

           (1)    Defendant’s Motion to Dismiss (Doc. No. 68) is GRANTED, and the Court

 dismisses Counts I (reverse false claim), II (conspiracy), and IV (FWA).

           (2)    Defendant’s Motion for Leave to Reply (Doc. No. 72) is DENIED.

           (3)    Defendant is directed to file an answer to Count III of the third amended

 complaint (retaliation) by December 3, 2020, and the stay on discovery (Doc. No. 65) is now

 lifted.

           DONE AND ORDERED at Tampa, Florida, this 19th day of November, 2020.




 Copies to: Counsel of Record




                                                   17
